department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date legend b c x y z p q company and subsidiaries scholarship organization program program program test test dear we have considered your request for advance approval of your employer-related grant-making program under sec_4945 dated september of the internal_revenue_code our records indicate that you are recognized as exempt from federal_income_tax under sec_501 private_foundation as defined in sec_509 of the code and that you are classified as a your letter indicates that you will sponsor scholarships for children and or relatives of organization under its x b which will be administered by c a publicly supported y or z programs b y and z programs you will enter into an agreement with c to c selects scholarship recipients through students enter the competition by taking a test called p under the x sponsor a specified number of college scholarships for children and or other relatives of employees of competition those students scoring within the top one-half of one percent on a state-by- state bases are designated as semifinalists they may advance to the finalist and by submitting level by confirming their scores on a second test called q an application form that includes a high school record provide by their high school officials showing strong academic performance a personal essay extra-curricular accomplishments and the recommendation of their high school principal or school official designated by the principal from among those children of competition b who reached the finalist level of this c selects students the y program procedures generally parallel those of the x program except that eligibility in the y program is limited to black top-scoring individuals the z program procedures generally parallel those of the x program except that if the number of children who reach the finalist level of this competition is less than the number of scholarships that the foundation agreed to sponsor c selects additional scholarship recipients from among high-performing students below the finalist level of this competition number of scholarships in this program is limited to not more than of eligible applicants in accordance with the percentage_test of section dollar_figure of revproc_76_47 the y and z programs comply with the facts_and_circumstances_test under all x sec_4 highest level of competition and therefore being eligible for a scholarship under the x or y program is extremely low of revproc_76_47 because the probability of attaining the y and z programs and bears all recipients are selected by an independent committee c administers all aspects of the x administrative costs c confirms the individual scholarship recipient’s enrollment at a college or university in the united_states that holds accredited status with a regional commission on higher education makes payment of the award through the financial aid office of the institution and supervises and investigates the use of the scholarships by the recipients in their educational program scholarships under the x inducement to recruit employees the time the scholarship award is offered and will not be terminated if the student’s parent or relative subsequently terminates employment may not be conditioned on any other -employment-related factors such as the parent’s position service or duties establishing eligibility may not exceed three years their scholarships only to pay educational costs at an institution that meets the requirements of sec_170 y and z programs are not used as a means of a student’s eligibility is determined at the prior employment period for a ii of the code individuals must use eligibility - sec_4945 and expenditures made by a private_foundation b of the code impose certain excise_taxes on taxable of the code provides that the term taxable_expenditure sec_4945 means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study unless such grant satisfies the requirements of subsection g or other similar purposes by such individual sec_4945 of the code provides that sec_4945 shall not apply -to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if is demonstrated that it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is used for study at an educational_organization described in sec_170 a ii to be the grant constitutes a prize or award which is subject_to the provisions of sec_74 prize or award is selected from the general_public or if the recipient of such the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance sets forth guidelines to be used in revproc_76_47 c b determining whether a grant made by a private_foundation under an employer- related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 forth in sections dollar_figure through dollar_figure of rev percentage_test described in sec_4 meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 of the code as that section read before the tax reform act of a private foundation’s program satisfies the seven conditions set the service will assume the grants proc and meets the if in compliance with sections dollar_figure through dollar_figure of rev in particular the selection of individual grant recipients will be you have agreed that procedures in awarding grants under your programs will be regard to the amendments to sec_117 made by the tax_reform_act_of_1986 made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer would be of particular benefit to the relevant employer or to the foundation the recipient will not be restricted in a course of study that proc without proc provides a percentage_test guideline a program that awards grants to children of employees a particular employee the program meets the percentage_test if either of the number of grants awarded under that program section dollar_figure of rev states in the case of of the following tests are met in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year or the number of grants awarded under the program in any it you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 program covering the same individuals the percentage_test of rev must be met in the aggregate if you enter into any other proc based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and that awards in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code is further is based it the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service therefore this determination is directed only to the organization that requested it sec_6110 precedent of the code provides that it may not be used or cited as a you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
